Citation Nr: 0738556	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  What evaluation is warranted for residuals of prostate 
cancer from October 18, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1970 to October 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Oakland, 
California, which, in pertinent part, granted service 
connection for prostate cancer residuals and assigned a 
noncompensable rating effective October 18, 2004; and which 
denied entitlement to service connection for PTSD.  A July 
2006 rating decision granted a 40 percent rating for prostate 
cancer residuals effective October 18, 2004.

The veteran testified at a Travel Board hearing in July 2007 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.

The claim pertaining to the initial rating warranted for 
residuals of prostate cancer is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record is 
against finding that the veteran has a diagnosis of PTSD that 
meets the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), criteria.

2.  The veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126), have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
DSM-IV.

If it is determined that a veteran did not engage in combat 
with the enemy, or if the claimed stressor is not related to 
combat, then her lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Analysis

Although the veteran asserted in one of his written 
submissions that his duties included manning a 0.50 caliber 
machine gun when he stood watch, he does not claim his PTSD 
is a combat-related stressor.  Rather, the veteran's primary 
claimed stressor is an assertion that he had to constantly 
endure a climate of racial discrimination.  Specific examples 
provided include a fight which purportedly occurred at a 
Millington Naval Station enlisted club one evening, which was 
later labeled to be a race riot.  The veteran states that 
following the incident he was accused of hanging someone with 
a phone cord, even though he was not physically present on 
station but rather was at home with his mother.  He further 
asserts that even though he proved he was not involved in the 
hanging incident, he was shipped out prior to completion of 
his training.  

The veteran also states that while assigned aboard the USS 
Vancouver, a crewman supposedly went overboard, and he was 
questioned in connection with the incident solely because of 
his race since only Blacks and other minorities were 
questioned.  

Finally, at his July 2007 hearing, the veteran described how 
he became friends with some Marines who were embarked on his 
vessel, however, after they disembarked in Vietnam many were 
killed in action and never returned.  When asked to identify 
the names and units of any of these Marines the appellant was 
unable to provide any identification data.

VA records associated with the claims file note conflicting 
diagnoses of the veteran's mental health picture.  An October 
2004 mental health consult notes the veteran's description of 
a long history of depressive and irritability symptoms, poor 
sleep with nightmares, and frequent suicidal and homicidal 
ideation.  A medical resident found that the veteran's 
symptoms were strongly suggestive of PTSD, though the 
appellant was unable to provide sufficient detail to firmly 
establish Criterion A of the DSM-IV diagnostic criteria.  The 
resident suggested that given the veteran's preoccupation 
with persecution his cumulative experiences with racism made 
the appellant feel helplessness in the face of it.  A 
diagnosis of co-morbid major depressive disorder was entered.  

Another physician noted the veteran's symptoms were 
suggestive of a recurrent major depressive disorder, and 
PTSD, although the specific trauma was unclear.  This 
physician also suggested that an Axis II disorder might be 
affecting how his disorder presented.

In January 2005, the veteran was hospitalized at Heritage 
Oaks Hospital after threatening to kill himself and others.  
After examining the appellant and considering his history the 
examiners diagnosed a schizoaffective disorder, and a history 
of PTSD.

In early March 2005, the veteran underwent a VA mental health 
intake and PTSD evaluation.  The evaluation was conducted by 
a VA staff psychologist.  The examiner noted the veteran's 
term of active service.  The examiner opined that the  
appellant was a very poor historian because he jumped from 
topic to topic, and related feelings instead of facts.  The 
appellant described some of the claimed events presented in 
his written submissions.  The examiner found the veteran to 
have a rather elaborate delusional system regarding being 
followed and spied on.  The appellant related the enlisted 
club fight incident, but not with quite the same details, and 
that a lieutenant who called Blacks, "boys," was shot in 
the back.  The veteran claims that he witnessed the latter 
incident.

Following the examination the examiner found that the veteran 
did not meet the diagnostic criteria for PTSD, as he did not 
describe symptoms consistent with a diagnosis of PTSD, such 
as, recollections consistent with re-experiencing symptoms.  
Rather than exhibiting symptoms of avoidance, he appeared to 
ruminate on the injustices he felt he suffered in the 
military.  The veteran expressed painful memories of the 
racism he endured in the Navy, and he felt it was the cause 
of all of his problems, even current ones.  The examiner 
noted that while such experiences were extremely upsetting 
and unjust, they typically did not precipitate a traumatic 
stress syndrome.  Instead of PTSD, the examiner opined the 
veteran exhibited a schizoaffective disorder and antisocial 
personality traits.

In late March 2005, the veteran was afforded a VA 
Compensation and Pension examination.  The examiner noted 
reviewing the claims file, including the evaluation earlier 
that month.  When asked why he filed his claim, the veteran 
responded that when he filed his claim for prostate cancer, 
his representative told him that he should also file for PTSD 
since he served in Vietnam.  When asked to describe a 
traumatic event he experienced, he mentioned the lieutenant 
who purportedly was shot in the back, but he refused to 
mention any names, as he did not want to incriminate himself.  
He also mentioned the hanging incident.  The examiner noted 
that as the veteran discussed his Vietnam experience it 
became clear he was not a reliable historian, as his stories 
did not appear coherent.  The examiner noted that the veteran 
focused on the racial aspect of his experience, as observed 
by the examiner earlier in the month.

As an example of the appellant's focus, the examiner noted 
that when he asked the veteran to describe a traumatic or 
combat experience, his response was, "the whole situation 
was a racial situation."  His wife described the appellant's 
symptoms, and that he had been dealing with depression over 
the last 18 months.  The examiner diagnosed a schizoaffective 
disorder.  The examiner found that no symptoms of PTSD were 
detected during the interview that would allow a diagnosis of 
PTSD.

The Board notes that in addition to the two comprehensive 
psychological evaluations which did not find evidence 
supporting a diagnosis of PTSD, there is no competent 
evidence independently confirming the veteran's claimed 
stressors.  Indeed, despite numerous opportunities to do so, 
the appellant has not provided sufficient detail or 
identifying information that would permit independent 
confirmation of his claimed stressors.  

After reviewing the record the Board accords far more 
probative weight to the psychological evaluations 
specifically tailored to determine whether a diagnosis of 
PTSD was appropriate than the 2004 screenings that simply 
noted a diagnosis of PTSD.  In contrast to the screenings, 
the latter examinations considered all the evidence of 
record, to include that in the claims folders.  Accordingly, 
in the absence of a diagnosis of PTSD based on an 
independently verifiable in-service stressor, the 
preponderance of the evidence is against the claim.  
38 C.F.R. §§ 3.303, 3.304(f).  The benefit sought on appeal 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

REMAND

As noted in the Introduction, the veteran's prostate cancer 
residuals are currently rated as 40 percent disabling, based 
on his having to use at least four pads a day.  See 38 C.F.R. 
§ 4.115.  At the hearing, however, he stated that on average, 
he used up to eight pads a day due to urine leakage.  While 
his testimony indicated that he was doubling the pads when he 
changed, i.e., putting on two pads instead of one, the 
opposite is also a fair reading of his testimony.  That is, 
he must change his absorbent materials more than four times a 
day.  Transcript, pp. 9-11.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Ongoing medical records regarding treatment for prostate 
cancer residuals must also be obtained and associated with 
the claims file.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his prostate 
cancer since October 2004.  After securing 
the necessary release, the RO should obtain 
any records not already associated with the 
claims file.

2.  After the above is complete, and 
regardless whether any additional records 
are obtained, the veteran shall be afforded 
a VA genitourinary examination to determine 
the current severity of his prostate cancer 
residuals.  All indicated diagnostic tests 
shall be conducted.  The claims folder 
should be made available to the examiner for 
review before the examination.  The examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, current 
complaints, and the nature and extent of any 
prostate cancer residuals.  A complete 
rationale for any opinions expressed must be 
provided

3.  The RO should review the medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of  
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran does 
not report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should then readjudicate the 
veteran's claim in light of the additional 
evidence obtained.  If the claim is not 
granted to his satisfaction, send him and 
his representative a Supplemental Statement 
of the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


